A

MINISTERE DE L'ENVIRONNEMENT REPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX TRAVAIL-PATRIE

.

CONVENTION PROVISOIRE D'EXPLOITATION

4
117 à AGUT sen:
ne 057 /cPemnercas du 2 2 AO 251

En application des dispositions de la loi n°94/01 du 20 Janvier portant
Régime des Forêts, de la Faune et de la Pêche, du décret n°95/531/PM du 23
Août 1995 fixant les modalités d'application du régime des Forêts de la
décision n°0222/A/MINEF du 25 maï 2001 fixant les procédures d'élaboration,
d'approbation, de suivi et de contrôle de la mise en oeuvre des plans
d'aménagement des forêts de production du Domaine Forestier Permanent
une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre :

Le Gouvernement de la République du Cameroun représentée par le
Ministre Chargé des Forêts,

d'une part,
ET

La COMPAGNIE FORESTIERE ASSAM (COFA), recrésentée par M.
MVONDO ASSAM Bonaventure.

en qualité de DIRECTEUR GENERAL.
D'autre part,

Ia été convenu ce qui suit :

Article 1er : DISPOSITIONS GENERALES

a (1) : La présente Convention Provisoire d'Exploitation définit les
conditions d'obtention d'une Convention Définitive d'Exploitation et confère au
concessionnaire le droit d'obtenir annuellement, pendant la durée de la
Convention Provisoire, une autorisation pour exploiter une assiette de coupe
d'une superficie maximale fixée par les textes en vigueur.

a (2) : La présente Convention. Provisoire d'Exploitation s'exerce sur un
territoire de 65.231 ha dans le Domaine Forestier Permanent désigné comme
étant la concession forestière n°1064 et dont jes limites sont fixées par celles
de Unité Forestière d'Aménagement n°09.016 tel que décrit dans le plan de
laralisation en annexe.
Article 2 : DUREE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale
de trois (03) ans non renouvelable.

Article 3 : CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier
des charges qui comprend les clauses générales et les clauses particulières
que le concessionnaire s'engage à exécuter.

Article 4 : Pour prétendre jouir du droit d'exploiter la concession forestière
qui lui est attribuée, le concëssionnaire s'engage à y effectuer à ses frais,
conformément aux normes en vigueur, et sous le contrôle technique de
l'Administration chargée des Forêts, les travaux ci-après :

- la matérialisation des limites de la concession et des assiettes de
coupes annuelles ;

- l'inventaire d'aménagement :

- l'élaboration du plan d'aménagement ;

- l'établissement d'un premier plan de gestion quinquennai ;

- l'élaboration du plan d’'evération de la première année du olan de
gestion ;

- l'inventaire annuel d'exploitation sur ‘es superficies à couvrir chaque
année ;

- le cas échéant, la construction d'une unité de transformation des bois
issus de la concession, dans la région d'exploitation tel que défini dans
le cahier des charges, ou l’équicement éventue! d'une unité existante ;

Article 5 : Le concessionnaire s'engage au cas où il n'est pas propriétaire
d'une unité de transformation à justifier par un contrat notarié l'existence d'un
partenariat avec un industriel de son choix, en vue de la transformation des
bois issus de la concession selon les modalités détaillées par le contrat de
partenariat et conformément à la législation en vigueur.

Article 6 : DISPOSITIONS SUR L'AMENAGEMENT

al (1) : L'inventaire d'aménagement doit être réalisé selon les normes en
vigueur en république du cameroun

Les résultats de l'inventaires d'aménagement doivent être approuvés
préalablement à l'élaboration du plan d'aménagement, par l'Administration
chargée des forêts qui délivre à cet effet au concessionnaire une attestation
de conformité. :

al (2) :Le contrôle de l'inventaire d'aménagement contrairement à
l'inventaire annuel d'exploitation se fait au fur et à mesure que sont effectués

x travaux. notamment dès l'ouverture des deux premiers layons.
al (3) : Le plan de sondage de l'inventaire d'aménagement doit être
déposé à la Direction des Forêts au moins trente (30) jours avant le début des
travaux. La Direction des Forêts dispose de 30 jours pour délivrer une
attestation de conformité et passé ce délai, le concessionnaire est réputé
tacitement détenteur de ladite attestation.

al (4) : La vérification des travaux d'inventaire se fait dès l'ouverture du 2e
layon, conformément aux normes de vérification des travaux d'inventaire
d'aménagement.

A la fin des travaux de terrain, là concessionnaire transmet à la DF/SDIAF,
le rapport d'inventaire et une disquette contenant la totalité des données
saisies. La DF/SDIAF dispose de 45 jours pour délivrer une attestation de
conformité des travaux d'inventaire d'aménagement et du rapport d'inventaire
ou pour informer le concessionnaire des corrections à apporter ou des
travaux à recommencer.

al (5): Toutes les contre-expertises, à réaliser par l'Administration chargée
des Forêts, s'effectuent aux frais du concessionnaire qui encourt ces
sanctions en cas de fausses déclarations.

al (6): Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Miristère de
l'Environnement et des Forêts et aux documents techniques et normatifs
auxque!s les dites procédures font référence.

al (7) : Le plan d'aménagement doit être assorti du premier plan de
gestion quinquennal et du plan d'opération de la première année du plan de
gestion.

al (8) : Le, plan d'aménagement doit être terminé et déposé à
l'Administration forestière au moins six (6) mois avant la fin de la présente
convention provisoire.

Article 7 : DISPOSITIONS SUR L’EXPLOITATION

al (1) Le concessionnaire est tenu, # chaque année, de déposer à
lAdmnistration chargée des Forêts, une demande d'assiette annuelle de
coupe et les résultats de l'inventaire d'exploitation pour cette assiette, qui ne
peut exceder là superticie maximale fixée par les textes en vigueur.
\ ‘sis de la deuxième et troisième assiette de coupe sont conditionnées
4k

ÿ

respectivement par l'effectivité des travaux d'inventaire d'aménagement et
par le dépôt pour approbation du projet de plan d'aménagement.

al (2): L'inventaire d'exploitation doit être réalisé en conformité avec les
normes en viguer et en dénombrant les tiges par classes de 10 cm de
diamètre. l

al (3) : Le concessionnaire est tenu de matérialiser et de respecter les
limites de chaque assiette de coupe annuelle, de respecter les diamètres
minima d'exploitation, de tenir à jour les carnets de chantier et les lettres de
voiture, sans préjudice de l'application de toutes les autres obligations
découlant de la réglementation en vigueur et des clauses particulières du
cahier des charges. )

al (4): Le concessionnaire est tenu de déposer chaque année à
l'Administration chargée des Forêts, un rapport annuel d'intervention
forestière un mois après la fin de l'exercice et, le rapport annuel d'opération
de la société forestière au plus tard trois mois après la fin de l'année
financière.

al (5): Le concessionnaire est tenu de payer l'ensemble des charçes
fiscales conformément à la législation en vigueur.

Article 8 : La signature de la présente convention sst subcréonnée à la
production d'une pièce attestant la constitution par le concessicrnaire, auprès
du Trésor Public, du cautionnement prévu à l'article 69 ce la loi portant
Régime des Forêts, de la Faune et de la Pêcñe.

Article 9 : l'exécution intégrale des obligations prévues à la présente
convention donne lieu à la délivrance par le Ministre Chargé des Forêts,
d'une attestation de conformité aux clauses de la Convention Provisoire
d'Exploitation en vue de l'obtention d'une Convention Définitive d'Exploitation.

Article 10 : al {1) : L'inexécution des obligations de la présente convention
entraîne au terme de sa période de validité, son annulation pure et simple.

2) Toutefois, le Ministre Chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées
par une commission d'experts techniques désignée à cet effet, notamment le
dépassement des limites des assiettes de coupe autorisées chaque année à
l'exploitation, ou le non-paiement de l'ensemble des charges fiscales visées à
see 7 alinéa 5 ci-dessus.
Article 11 : ACCEPTATION

Le représentant de la société signataire de la présente convention
provisoire déclare avoir pris connaissance de toutes les clauses et conditions
de la convention provisoire incluant son cahier des charges et l'annexe sur la
localisation de la concession qui en font partie intégrante et déclare en
accepter sans réserve toutes les dispositions.

Article 12 : Le Directeur des Forêts est chargé de contrôler l'exécution de la
présente Convention Provisoire d'Exploitation qui prend effet à compter de la
date signature./-

LU ET APPROUVE

POUR LA Société COFA

Sylvestre NAAH ONDOA
